Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaaksrud et al. (hereafter Skaaksrud)(US 8,989,053).
Regarding claim 1, Skaaksrud discloses a method (Figure 2), comprising: associating an identifying information indicative of an item to be tracked from a first device to a second device (Column 13, line 59-Column 14, line 17 where ID nodes are associated with packages and that information is provided to a corresponding master mode for tracking purposes); assigning a master/slave information indicative of a responsibility that the first device and/or the second device is in charge of tracking the item from the first device to the second device (Column 14, lines 18-25 where ID node 120b acts as both a master and/or slave node depending on its communication environment); and determining a position estimate indicative of a position of the item to be tracked based at least partially on the identifying information and the master/slave information (Column 14, lines 47-58 where the master nodes tracks the position of various packages, including ID nodes, within a container), wherein the first device is directly related to the item to be tracked, and wherein the second device is not directly to the item to be tracked (Figure 2 and Column 13, line 59-Column 14, line 17 where the ID nodes are directly adhered to the packages while the master node is a remote device).
Regarding claim 2, Skaaksrud discloses wherein the second device that is not directly related to the item to be tracked is further configured to track a plurality of items (Figure 2 and Column 13, line 59-Column 14, line 17 where the ID nodes are directly adhered to the packages while the master node is a remote device that tracks plural packages in container 210).
Regarding claim 3, Skaaksrud discloses wherein the second device is related to the item in such a way that the second device is enabled to observe one or more signals outside of a material that at least partially shields the item to be tracked from one or more signals to be  observable by the first device that is directly related to the item to be tracked, and wherein at least partially based on the one or more signals observable by the second device the position estimate is determined (Figure 2 and Column 13, line 59-Column 14, line 17 where the ID nodes are directly adhered to the packages while the master node is a remote device that tracks plural packages in container 210).
Regarding claim 4, Skaaksrud discloses wherein the identifying information is associated  from the second device to the first device, and further, the master/slave information is assigned from the second device to the first device (Column 14, lines 18-25 where ID node 120b acts as both a master and/or slave node depending on its communication environment).
Regarding claim 5, Skaaksrud discloses wherein the item is a good to be transported via one or more different transportation means (Figure 17 and related description).
Regarding claim 6, Skaaksrud discloses wherein the master/slave information is assigned to the second device in case the first device does not observe any signals so that the first device is prevented from determining the position estimate (Column 14, lines 18-25 where ID node 120b acts as both a master and/or slave node depending on its communication environment.  When ID node is a slave device, master node performs the tracking functions).
Regarding claim 7, Skaaksrud discloses wherein the master/slave information is assigned to the second device in case the first device receives one or more pieces of advertisement information indicative of the presence of the second device, and wherein the one or more pieces of advertisement information are broadcasted by the second device (Figures 6-7 and Column 18, line 30-67).
Regarding claim 8, Skaaksrud discloses herein the assigning and/or the associating is performed and/or controlled via radio signaling between the first device and the second device (Column 11, line 62-Column 12, line 22).
Regarding claim 9, Skaaksrud discloses wherein the first device and/or the second device is a BT- and/or BLE-beacon, and/or a Wi-Fi access point (Column 11, line 62-Column 12, line 22).
Regarding claim 10, Skaaksrud discloses checking the validity of the second device upon reception of the one or more pieces of advertisement information, wherein the master/slave information is assigned from the first device to the second device, or vice versa, only in case the checking of the validity was successful (Figures 6-7 and Column 18, line 30-67).
Regarding claim 11, Skaaksrud discloses checking the validity of the second device upon reception of the one or more pieces of advertisement information, wherein the master/slave information is assigned from the first device to the second device, or vice versa, only in case the checking of the validity was successful (Figure 3 and Column 16, lines 44-57).
Regarding claim 12, Skaaksrud discloses wherein the first device and/or the second device are enabled to switch into a power consumption saving operation mode (Column 22, lines 6-44).
Regarding claim 13, Skaaksrud discloses associating the identifying information and assigning the master/slave information to the first device in case the first device does not observe previously observed one or more pieces of advertisement information (Column 14, lines 18-25 where ID node 120b acts as both a master and/or slave node depending on its communication environment).
Regarding claim 14, Skaaksrud discloses associating the identifying information and assigning the master/slave information based on entering or exiting at least one pre-defined geofence (Column 14, lines 18-25 where ID node 120b acts as both a master and/or slave node depending on its communication environment.  The ID node is assigned as a master node upon entering container 210).
Apparatus claims 15-19 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-14.  Therefore apparatus claims 15-19 correspond to method claims 1-14, and are rejected for the same reasons of anticipation as used above.
Regarding claim 20, see rejection for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687